

117 S2247 IS: To protect Federal judges, Federal prosecutors, and Federal law enforcement officers from violence and doxing.
U.S. Senate
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2247IN THE SENATE OF THE UNITED STATESJune 24, 2021Mr. Hawley introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo protect Federal judges, Federal prosecutors, and Federal law enforcement officers from violence and doxing.1.Protecting Federal judges, Federal prosecutors, and Federal law enforcement officers from violence and doxing(a)DefinitionsIn this section:(1)Federal law enforcement officerThe term Federal law enforcement officer has the meaning given the term in section 115 of title 18, United States Code.(2)Personal protected informationThe term personal protected information has the meaning given the term means of identification in section 1028 of title 18, United States Code.(b)Authorization To list post office boxesSection 926B of title 18, United States Code, is amended by adding at the end the following:(g)Authorization To list post office boxesNotwithstanding any other provision of Federal or State law, a Federal judge, Federal prosecutor, or Federal law enforcement officer may list a post office box in lieu of a home address for any Federal, State, or other governmental purpose, if there is a risk that the address may be made public..(c)GuidanceThe Attorney General, in coordination with the Secretary of the Department of Homeland Security, shall—(1)promulgate regulations and issue guidance to implement subsection (g) of section 926B of title 18, United States Code, as added by subsection (b) of this section;(2)develop and implement programs to—(A)detect when the personal protected information of a Federal judge, Federal prosecutor, or Federal law enforcement officer is made public, including online; and(B)take remedial action to quickly remove the information from the public domain; and(3)develop and implement resources for a Federal judge, Federal prosecutor, or Federal law enforcement officer to—(A)report that the personal protected information of the judge, prosecutor, or officer has been made public, including online; and(B)ascertain what remedial action the Federal agencies have taken.(d)AppropriationsThere is authorized to be appropriated and is appropriated—(1)$15,000,000 to the Department of Justice to carry out this section; and(2)$25,000,000 to the Department of Homeland Security to carry out this section.